This is an application to set aside the probate of an unattested script as a will of John Kea, deceased, disposing of his personal estate. It is made by three of his nieces, who are the children of a sister of the party deceased, who died before him. Their names were Lydia, Elizabeth and Sarah King, and they and their husbands bring this suit. The allegation states that the paper was propounded in 1833, and that it was contested by some of the next of kin of the deceased and an                    (257) issue was made up of devisavit vel non, which was tried in the County Court, and on appeal in the Superior Court, and that thereon sentence was pronounced for the paper in 1833, and the executors named in it obtained letters testamentary thereon. The allegation further states that at that time the parties, Lydia, Elizabeth and Sarah, were respectively under the age of twenty-one, and "were never legally cited to witness the probate of the said paper-writing, nor were they in any proper manner made parties to the said contest, and that since the said paper was established they have intermarried with the *Page 188 
other petitioners, the said Sarah being, at the time of her marriage, under the age of twenty-one; and they submit, therefore, that they are in no way bound by the said proceedings." The allegation further states that these parties have been informed and believe that the script was neither in law nor in fact the will of the deceased, but was a forgery; that within six months before instituting this suit they had learned, and believed they would be able to prove, that shortly after the death of John Kea, John A. Robeson (in whose handwriting the will is, and who is one of the executors and the father of a lad to whom one-half of the estate is given by the paper) and William Jones (who is the father of another lad to whom the other half of the estate is given) held a secret meeting in a room of the said Jones, in which one Hamilton Davis and one Benjamin Davis were accustomed to sleep, and that they were ordered by Robeson and Jones to leave the room, which they accordingly did, but not until they were enabled to discover that the said Robeson was engaged in framing some instrument of writing, though they could not tell what, but discovered that the said parties, Robeson and Jones, were anxious to conceal it; that these parties expect to prove by a number of witnesses, whose knowledge of the matter has recently come to their ears, that the (258) signature to the paper is not in the handwriting of John Kea. The allegation also states other matters which the parties say they were at the bringing of this suit able to prove, which it is not material to mention, as no evidence is given respecting them. There is no affidavit in support of the allegation, except that of McNorton, the husband of the party Lydia, who swears that he believes the several matters set forth in the allegation to be true.
John A. Robeson, the surviving executor, put in a counter allegation, in which he states that the will was executed by John Kea, and that upon the trial of the issue the fact was fully proved by himself and others, and that many witnesses were examined to the handwriting of the said Kea; and that all the next of kin of John Kea were parties to the issue, including the three nieces, Lydia, Elizabeth and Sarah King, who appeared and were made parties in the County Court by their father and guardian, Solomon King; and that the cause was prosecuted both in the County and Superior Courts with earnestness and vigor on both sides, and without collusion in any respect between the parties or either of them on the opposite sides. In support of the allegation on that point, Robeson exhibits a transcript of the appointment of Solomon King to be the regular guardian of his two younger daughters, Elizabeth and Sarah, by the *Page 189 
County Court in February, 1832; and also the transcript of the record of the court, in which it appears that the will was propounded by the legatees named in it, and was "contested by Lydia King, Elizabeth King and Sarah King, by their guardian, Solomon King, and by Kinchen Kea," and by others; and that Solomon King prayed the appeal and entered into the bond for its prosecution.
Upon the hearing in the Superior Court, the court refused to call in the probate and dismissed the allegation, and the cause was brought here by appeal.
The cause wholly fails, so far as it is sought to have a retrial of the issue on newly discovered evidence. The testimony of the Messrs. Davis is entirely inconclusive; and, besides, it is fully explained and repelled by other persons who were in the room with Robeson and Jones at the time to which they refer. Some witnesses have been examined as to the handwriting of the signature to the will, who give the opinion that it was not that of Kea, the party deceased, and some express doubts of it. But evidence of that kind will not suffice; for it is only further evidence to the same point which was in contest on the trial, and of the same character with that then given. The rule is correctly and forcibly laid down for such cases inPeagram v. King, 9 N.C. 295, that it is not sufficient that the newly-discovered evidence goes to repel the adversary's charge, but it must destroy his proofs; and that is explained in the same case, when it subsequently came up (9 N.C. 605), to mean that it must show the former verdict was obtained by surprise and perjury. Indeed, the argument here put the appellant's case entirely upon the ground that these persons were infants at the trial and were not parties to that proceeding. But it is a mistake to say they were not parties. The record shows they were; and they appeared by their father, and it is certain that he prosecuted the case on their behalf bona fide, and the present allegation contains no suggestion to the contrary. The argument proceeds on the technical ground that there is no citation on file for them, nor order of record appointing a guardian adlitem, and therefore that they were not "in any proper manner" made parties. However that might be a ground for a writ of error in a proceeding according to the course of             (260) the common law, it cannot be listened to as the foundation of an application of the kind now before us. That must rest *Page 190 
upon merits; and it cannot be granted, unless it be shown that the former proceeding resulted wrong and that the interest of these persons was not duly defended by those who undertook it. If this were the sole ground for impeaching the former trial, to which these persons were, at all events, nominal parties, and of which they do not pretend they had not personal knowledge at the time, it may be well asked why they delayed this application for more than seven years — for a longer period, it is to be observed, than would bar a writ of error. But, in truth, if this were a writ of error, this would not be a reason for reversing a judgment. In probate causes there is, properly, no plaintiff nor defendant, but all persons are actors; and it has never been the course in this State to have a previous order appointing a prochein ami to prosecute a suit of any kind for an infant. The court has a control over persons who undertake to sue for an infant; and if he be an improper person, or brings an improper suit, the court will remove him and appoint another to carry on the suit, and make the first pay the costs improperly incurred. But it is not error, even if the appearance of an infant defendant be entered by guardian before obtaining a rule of the court for it, but only a misdemeanor in the attorney. 1 Cromp., 158; 2 Sellons Pr., 135, 141. The appearance must, indeed, be entered as being by guardian, or prochein ami, and not by attorney; but, though it be regular to have a rule for the purpose, the rule does not form a part of the record, technically speaking, as it is ultimately enrolled. When the infant appears to act in the cause byprochein ami or guardian, it is sufficient; for it must be supposed that he was duly appointed and approved by the court, or he would have been, otherwise, removed.
(261)   Viewing the case in any light, therefore, we can see no reason to disturb the probate, and the sentence of the Superior Court must be affirmed.
PER CURIAM.                           Judgment affirmed.
Cited: Etheridge v. Corprew, 48 N.C. 19; Randolph v. Hughes, 89 N.C. 429. *Page 191